DETAILED ACTION
This action is in response to the original filing on 04/28/2021.  Claims 1-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 20, and 21 U.S. Patent No. US 11,025,725 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because.
In the table below, the left side contains claim in the instant application while the right side contains portions of claims of Patent No. 11,025,725 B1:
17/302,236 (Instant Application)
Patent No. US 11,025,725 B2
1. A system comprising:
1. A system comprising: 
an article of PPE including an active wireless communication device for
transmitting a signal, and a controller for managing configuration settings on the article of PPE;
an article of PPE including an active wireless communication device for transmitting a signal, and a controller for managing configuration settings on the article of PPE; 
a communication hub including a user interface and a wireless communication device; and
a communication hub including a user interface, an electronic connection to a PPE management software, and a wireless communication device; 
a user device including a second wireless communication;
and a user device including a second wireless communication device; 
wherein when the wireless communication device of the communication hub detects that the article of PPE is in proximity to the communication hub, the communication hub displays 
wherein when the wireless communication device of the communication hub detects that the article of PPE is in proximity to the communication hub, the communication hub displays information on the user interface; 
configuration settings for the article of PPE information on the user interface, and receives adjustment information related adjusting the configuration settings;
wherein the information on the user interface includes the configuration settings on the article of PPE, and wherein the configuration settings can be 

wherein the wireless communication device of the communication hub transmits information related to adjusted configuration settings input by the user through interaction with the user interface to the wireless communication device of the article of PPE; 
wherein the controller adjusts the configuration settings on the article of PPE in response to receipt of the information related to the adjustment information; 
wherein the controller adjusts the configuration settings on the article of PPE in response to receipt of the information related to the adjusted configuration settings; 
and wherein the configuration settings on the article of PPE displayed on the user interface are customized based on a user identifier in a signal transmitted by the user device.
and wherein the configuration settings on the article of PPE displayed on the user interface are customized based on a user identifier in a signal transmitted by the user device.
2. The system of claim 1, wherein the article of PPE is in proximity to the communication hub when a received signal strength indicator (RSSI) of the signal from the active wireless communication device of the article of PPE exceeds a threshold.
2. The system of claim 1, wherein the article of PPE is in proximity to the communication hub when a received signal strength indicator (RSSI) of the signal from the active wireless communication device of the article of PPE exceeds a threshold. 
3. The system of claim 1, wherein the communication hub further detects the presence of a user by detecting that a signal transmitted by a user device exceeds a received signal strength indicator (RSSI) threshold.
3. The system of claim 1, wherein the communication hub further detects the presence of the user by detecting that the signal transmitted by the user device exceeds a received signal strength indicator (RSSI) threshold.
4. The system of claim 1, wherein the communication hub can transmit a command or other data to an article of PPE within a signal range of the communication hub.
4. The system of claim 1, wherein the communication hub can transmit a command or other data to an article of PPE within a signal range of the communication hub.
5. The system of claim 1, wherein the configuration settings on the article of PPE displayed on the user interface are customized based on context information received from remote sensors.
5. The system of claim 1, wherein the configuration settings on the article of PPE displayed on the user interface are customized based on context information received from the PPE management software or from remote sensors.
6. The system of claim 5, wherein context information includes user personal information, environmental information, location based information, safety related information, task related information, PPE information, or sensor information.
6. The system of claim 5, wherein context information includes user personal information, environmental information, location based information, safety related information, task related information, PPE information, sensor information.
7. A user-centered personal protection equipment (PPE) system comprising:
7. A user-centered personal protection equipment (PPE) system comprising: 
a communication hub including a user interface and a wireless communication device;
a communication hub including a user interface, an electronic connection to a PPE management software, and a wireless communication device; 
a user device including an active wireless communication device;
a user device including an active wireless communication device;
wherein the active wireless communication device of the user device transmits a signal including a user identifier;
wherein the active wireless communication device of the user device transmits a signal including a user identifier; 
wherein when the wireless communication device of the communication hub detects that the user device is in proximity to the communication hub, the communication hub displays information on the user interface;
wherein when the wireless communication device of the communication hub detects that the user device is in proximity to the communication hub, the communication hub displays information on the user interface; 

wherein the information displayed on the user interface includes user-specific information received from the PPE management software and based on the user identifier; 
wherein the user interface provides a user an option to enter information related to an article of PPE having a PPE controller through interaction with the user interface;
wherein the user interface provides a user an option to enter information related to an article of PPE having a PPE controller through interaction with the user interface; 
wherein the information displayed on the user interface includes configuration settings on the article of PPE, and wherein the configuration settings are customized based on the user identifier in the signal transmitted by the user device and can be adjusted by a user through interaction with the user interface;
wherein the information displayed on the user interface includes configuration settings on the article of PPE, and wherein the configuration settings are customized based on the user identifier in the signal transmitted by the user device and can be adjusted by a user through interaction with the user interface; 
wherein the wireless communication device of the communication hub transmits information related to adjusted configuration settings input by the user through interaction with the user interface to the article of PPE; 
wherein the wireless communication device of the communication hub transmits information related to adjusted configuration settings input by the user through interaction with the user interface to the article of PPE;
And wherein the PPE controller adjusts the configuration settings on the article of PPE in response to receipt of the information related to the adjusted configuration settings.
and wherein the PPE controller adjusts the configuration settings on the article of PPE in response to receipt of the information related to the adjusted configuration settings.
8. The system of claim 7, wherein the information displayed on the user interface includes a unique message for the user.
8. The system of claim 7, wherein the information displayed on the user interface includes a unique message for the user. 
9. The system of claim 7. wherein the information displayed on the user interface includes unique user health or safety data.
9. The system of claim 7, wherein the information displayed on the user interface includes unique user health or safety data.
10. The system of claim 7, wherein the user interface provides an option for the user to provide performance feedback related to the article of PPE through interaction with the user interface.
10. The system of claim 7, wherein the user interface provides an option for the user to provide performance feedback related to the article of PPE through interaction with the user interface. 
11. The system of claim 7. wherein the information displayed on the user interface includes information related to a game the user is participating in.
11. The system of claim 7, wherein the information displayed on the user interface includes information related to a game the user is participating in.
12. The system of claim 7, wherein the user interface allows the user to select attractive information to display on the user interface.
12. The system of claim 7, wherein the user interface allows the user to select attractive information to display on the user interface.
13. The system of claim 7. wherein the article of PPE comprises a second active wireless communication device.
13. The system of claim 7, wherein the article of PPE comprises a second active wireless communication device.
14. The system of claim 7, wherein the information displayed on the user interface includes unique user productivity information.
14. The system of claim 7, wherein the information displayed on the user interface includes unique user productivity information.
15. The system of claim 7. wherein the user interface provides an option for the user to acknowledge a message by interacting with the user interface.
15. The system of claim 7, wherein the user interface provides an option for the user to acknowledge a message by interacting with the user interface.
16. The system of claim 7, wherein the information displayed on the user interface includes unique user task information.
16. The system of claim 7, wherein the information displayed on the user interface includes unique user task information.
17. The system of claim 7. wherein the user is in proximity to the communication hub when a 


18. The system of claim 7, wherein the communication hub can transmit a command to a user device in a signal range of the communication hub.
19. The system of claim 1, wherein the configuration settings include personal health or safety configuration settings.
20. The system of claim 1, wherein the configuration settings include personal health or safety configuration settings
20. The system of claim 1, wherein the article of PPE is a hearing protection device and the adjusted configuration settings include volume settings for one or more frequency ranges filtered by the hearing protection device.
21. The system of claim 1, wherein the article of PPE is a hearing protection device and the adjusted configuration settings include volume settings for one or more frequency ranges filtered by the hearing protection device


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, claim 1 recites “a user device including a second wireless communication”.  It is unclear how a user device can include a communication.  For the purposes of examination, this limitation is interpreted as:
a user device including a second wireless communication device

Claim 1 further recites:
[line 2], an article of PPE
[lines 3, 15], configuration settings on the article of PPE
[line 10], displays configuration settings for the article of PPE information on the user interface
[line 11], the configuration settings
[line 17], the configuration settings on the article of PPE displayed on the user interface
The relationship between these elements is unclear.  It is unclear if they are intended to be same or different configuration settings.  It is unclear how the settings “on the article” and the settings “for the article” are intended to relate. If they are intended to be different configuration settings, it is unclear to which limitation “the configuration settings” is intended to refer.  It is further unclear what is meant by “the article of PPE information on the user interface”.  The claim does not previously recite an article of PPE information.  For the purposes of examination, all limitations are interpreted as: 
an article of PPE
configuration settings on the article of PPE
displays configuration settings for an article of PPE information on the user interface
second configuration settings 
configuration settings for an article of PPE that is displayed on the user interface

Regarding claims 2-6, 19, and 20, claims 2-6, 19, and 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Regarding claim 5, claim 5 further recites “the configuration settings on the article of PPE displayed on the user interface.”  As discussed with respect to claim 1, the relationship between the previously recited configuration setting limitations is unclear.  For the purposes of examination, this limitation is interpreted as:
the configuration settings for the article of PPE that is displayed on the user interface

	Regarding claim 7, claim 7 recites “wherein the information displayed on the user interface includes user-specific information received the wireless communication device.”  It is unclear what is meant by user-specific information received the wireless communication device.  It’s unclear whether information is received by or received from the wireless communication device.  Per the specification pp. 10-11, the user-specific information is displayed is received from PPE management software and based on a user-identifier received from the user’s active wireless communication device.  For the purposes of examination, this limitation is interpreted as: 
wherein the information displayed on the user interface includes user-specific information based on information received by the wireless communication device

Regarding claims 8-18, claims 8-18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20040100384 A1, published 05/27/2004), hereinafter Chen, in view of Y et al. (US 20180276598 A1, published 09/27/2018), hereinafter Y.

	Regarding claim 1, Chen teaches the claim comprising:
A system comprising (Chen Figs. 1-3; [0001], a system and method for ensuring the safety of personnel in areas requiring protective gear, clothing, and the like; [0021], in FIG. 1 safety glasses, a face mask, a protective vest, a gas tank/mask breathing apparatus, a face shield, and a radiation dosimetry device are all illustrated as exemplary embodiments of necessary equipment for performing particular functions; [0040], the scanner 16 may be an Internet accessible wireless device, such as a PDA (Personal Data Assistant) device; the scanner 16 may include a visual display screen 24 and a keypad 25 for interactive communication with the remote database or Internet):
an article of PPE including an active wireless communication device for transmitting a signal, and a controller for managing settings on the article of PPE (Chen Figs. 1-3; [0021], equipment 12 that is required to be worn or donned by an individual 30 prior to performing a particular task or work function is provided with a smart tag 14; smart tags 14 transmit a pulse of coded equipment information 20 in response to an electronic "trigger" signal 18 from a scanner 16; [0037], the smart tags 14 may be active devices including active transceiving circuitry that ;
a communication hub including a user interface and a wireless communication device (Chen Figs. 1-3; [0040], the equipment identifying signal 30 may include a link or code to a remote database having additional equipment information; this link or code may enable the scanner 16 to communicate with such database by conventional wireless or wired technology; scanner 16 or computer 40 may provide the individual 30 or other remote individuals with Internet access to websites containing additional information about the equipment; the scanner 16 may be an Internet accessible wireless device, such as a PDA (Personal Data Assistant) device; the scanner 16 may include a visual display screen 24 and a keypad 25 for interactive communication with the remote database or Internet; [0023-0024], scanner 16 includes software to perform accountability checks on required PPE); 
and a user device including a second wireless communication (Chen Figs. 1-3; [0038], individual smart tags assigned or otherwise associated with each individual 30; these personnel smart tags contain information identifying the respective individuals 30; thus, when an individual 30 comes within range of the scanner 16, the individual's smart tag 30 is activated and that particular individual is identified; scanner 16 may include or be in communication with a computer having an electronically stored profile that is particular for each individual 30; [0037], the smart tags 14 may be active devices including active transceiving circuitry that has the capability to selectively respond to coded request signals transmitted by a scanner 16, the capability to receive and store additional information beyond the information contained in its fixed code, and an internal power supply, such as a micro-battery, thin film battery, or the like);
wherein when the wireless communication device of the communication hub detects that the article of PPE is in proximity to the communication hub, the communication hub displays configuration settings for the article of PPE information on the user interface; and wherein the configuration settings on the article of PPE displayed on the user interface are customized based on a user identifier in a signal transmitted by the user device (Chen Figs. 1-3 [0023], as the individual 30 passes through the entrance 34, the pieces of equipment 12 having the smart tags 14 incorporated therewith come within range of the scanner 16; signal 18 causes the smart tags 14 to generate and transmit an electromagnetic pulse containing the coded equipment identifying information signal 20; the coded signal 20 is received by the receiver antennae 22 and decoded; [0038], individual smart tags assigned or otherwise associated with each individual 30; these personnel smart tags contain information identifying the respective individuals 30; thus, when an individual 30 comes within range of the scanner 16, the individual's smart tag 30 is activated and that particular individual is identified; scanner 16 may include or be in communication with a computer having an electronically stored profile that is particular for each individual 30; this profile may include the necessary equipment pieces that are required by that respective individual; upon the individual being identified, the profile is called up and the equipment accountability check is conducted against the profile; [0040], the equipment identifying signal 30 may include a link or code to a remote database having additional equipment information; the signal 20 may include an URL code to launch an Internet browser application; in this way, the scanner 16 may provide the individual 30 or other remote individuals with Internet access to websites containing additional information about the equipment; the scanner 16 may be an Internet accessible wireless device, such as a PDA (Personal Data Assistant) device; the scanner 16 may include a visual display screen 24 and a keypad 25 for interactive communication with the remote database or Internet; the Internet websites may be maintained, for example, by manufacturers, suppliers, or vendors of the equipment; [0041], the scanner 16 may visually display the identified pieces of equipment 12 by way of a visual display screen 24; the scanner 16 may include any configuration of visible alarm to automatically alert the individual 30 if a necessary piece of equipment 12 is missing; the ;
However, Chen fails to expressly disclose a controller for managing configuration settings on the article of PPE, the communication hub receives adjustment information related adjusting the configuration settings; wherein the wireless communication device of the communication hub transmits information related to the adjustment information, and wherein the controller adjusts the configuration settings on the article of PPE in response to receipt of the information related to the adjustment information; and wherein the configuration settings on the article of PPE on the user interface are customized based on a user identifier.  In the same field of endeavor, Y teaches:
a controller for managing configuration settings on the article of PPE (Y Figs. 1-10; [0034], an example of such a PPE device 104 would be Honeywell's QuietPro.TM. device, in which the noise exposure monitoring component and the hpd are integrated into a single PPE device 104; such a noise exposure monitoring device would include a processor, memory/storage (for recording noise exposure data and/or for storing the generic limit and/or a personal limit--as programmed by the kiosk 102, for example); at least a portion of the storage/memory might be operable to be altered (for example, by the kiosk 102 setting the ;
the communication hub receives adjustment information related adjusting the configuration settings (Y Figs. 1-10; [0025], a kiosk might use the worker's personal information (e.g. the personal information associated previously with the personal protective device) to custom configure the personal protection equipment device, so that the device may better suit the needs of the specific worker; [0026], the worker identification and PPE identification might be entered into the kiosk by the worker (for example, using touchscreen, adjusting settings based on user input); communication between the PPE in the kiosk (for example, using wireless coupling (e.g. short range Bluetooth and/or long range 4G); [0030], examples of worker-specific personal information (depending for example, on the category of PPE at issue) might include a personal sound exposure limit (for example, based on hearing tests and or exposure history), personalized default volume setting; one or more of these sorts of personal information might also be used to configure the PPE to be worker-specific (e.g. specifically configured for the worker based on the worker's personal information); in this way, the worker's personal information can be used to custom configure the PPE); [0031], the worker could pick up an unassociated/unassigned PPE 104 and link it (using a wireless means such as Bluetooth) to the kiosk 102 for association to the worker; the kiosk 102 might locate the appropriate file and use the personal information of the worker to configure the PPE device 104; [0035], the kiosk 102 might override the generic/uniform limit (instead inserting the personal limit), or might delete a prior personal limit (for example, from another worker 114) and insert a new personal limit; the kiosk 102 may erase any previously set personal limit (for example, from another worker 114 to whom the device was previously assigned), and then download the new personal limit based on the current worker's personal noise exposure limit (from the personal information)); 
wherein the wireless communication device of the communication hub transmits information related to the adjustment information (Y Figs. 1-10; [0025], a kiosk might use the ;
wherein the controller adjusts the configuration settings on the article of PPE in response to receipt of the information related to the adjustment information; and wherein the configuration settings on the article of PPE on the user interface are customized based on a user identifier (Y Figs. 1-10; [0053], the PPE 104 of FIG. 9 comprises a personal protection mechanism 202 (e.g. the element that actually protects the worker 114 from exposure; the PPE application 219 comprises computer instructions that, when executed by the processor 204, provides the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a controller for managing configuration settings on the article of PPE, the communication hub receives adjustment information related adjusting the 

Regarding claim 4, Chen in view of Y teaches all the limitations of claim 1, further comprising: 
wherein the communication hub can transmit a command or other data to an article of PPE within a signal range of the communication hub (Chen Figs. 1-3; [0021], equipment 12 that is required to be worn or donned by an individual 30 prior to performing a particular task or work function is provided with a smart tag 14; [0037], the smart tag 14 includes active transceiving circuitry that has the capability to selectively respond to coded request signals transmitted by a scanner 16; [0023], as the individual 30 passes through the entrance 34, the pieces of equipment 12 having the smart tags 14 incorporated therewith come within range of the scanner 16; signal 18 causes the smart tags 14 to generate and transmit an electromagnetic pulse 

Regarding claim 5, Chen in view of Y teaches all the limitations of claim 1.  Y further teaches: 
wherein the configuration settings on the article of PPE displayed on the user interface are customized (Chen Figs. 1-3 [0023], as the individual 30 passes through the entrance 34, the pieces of equipment 12 having the smart tags 14 incorporated therewith come within range of the scanner 16; signal 18 causes the smart tags 14 to generate and transmit an electromagnetic pulse containing the coded equipment identifying information signal 20; the coded signal 20 is received by the receiver antennae 22 and decoded; [0038], individual smart tags assigned or otherwise associated with each individual 30; these personnel smart tags contain information identifying the respective individuals 30; thus, when an individual 30 comes within range of the scanner 16, the individual's smart tag 30 is activated and that particular individual is identified; scanner 16 may include or be in communication with a computer having an electronically stored profile that is particular for each individual 30; this profile may include the necessary equipment pieces that are required by that respective individual; upon the individual being identified, the profile is called up and the equipment accountability check is conducted against the profile; [0040], the equipment identifying signal 30 may include a link or code to a remote database having additional equipment information; the signal 20 may include an URL code to launch an Internet browser application; in this way, the scanner 16 may provide the individual 30 or other remote individuals with Internet access to websites containing additional information about the equipment; the scanner 16 may be an Internet accessible wireless device, such as a PDA (Personal Data Assistant) device; the scanner 16 may include a visual display screen 24 and a keypad 25 for interactive communication with the remote database or Internet; the Internet websites may be maintained, for example, by manufacturers, suppliers, or vendors of the 
Y further teaches:
based on context information received from remote sensors (Y Figs. 1-10; [0025], a kiosk might use the worker's personal information (e.g. the personal information associated previously with the personal protective device) to custom configure the personal protection equipment device, so that the device may better suit the needs of the specific worker; [0030], examples of worker-specific personal information (depending for example, on the category of PPE at issue) might include a personal sound exposure limit (for example, based on hearing tests and or exposure history), personalized default volume setting; one or more of these sorts of personal information might also be used to configure the PPE to be worker-specific (e.g. specifically configured for the worker based on the worker's personal information); in this way, the worker's personal information can be used to custom configure the PPE; [0031], the kiosk 102 might locate the appropriate file and use the personal information of the worker to configure  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated based on context information received from remote sensors as suggested in Y into Chen.  Doing so would be desirable because current PPE devices do not take into account the fact that different workers may have different characteristics (such as previous hearing loss and/or previous exposure to potential dangerous levels of noise), which may result in different workers actually having different personal noise exposure limit levels (or other safety/protective needs.  The disclosed embodiments may improve personal protective equipment, helping to ensure that the PPE will actually function more effectively for a specific user/worker (see Y [0004]).

Regarding claim 6, Chen in view of Y teaches all the limitations of claim 6.  Y further teaches: 
wherein context information includes user personal information, environmental information, location based information, safety related information, task related information, PPE information, or sensor information (Y Figs. 1-10; [0025], a kiosk might use the worker's personal information (e.g. the personal information associated previously with the personal protective device) to custom configure the personal protection equipment device, so that the device may better suit the needs of the specific worker; [0030], examples of worker-specific personal information (depending for example, on the category of PPE at issue) might include a personal sound exposure limit (for example, based on hearing tests and or exposure history), personalized default volume setting; one or more of these sorts of personal information might also be used to configure the PPE to be worker-specific (e.g. specifically configured for the worker based on the worker's personal information); in this way, the worker's personal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein context information includes user personal information, environmental information, location based information, safety related information, task related information, PPE information, or sensor information as suggested in Y into Chen.  Doing so would be desirable because current PPE devices do not take into account the fact that different workers may have different characteristics (such as previous hearing loss and/or previous exposure to potential dangerous levels of noise), which may result in different workers actually having different personal noise exposure limit levels (or other safety/protective needs.  The disclosed embodiments may improve personal protective equipment, helping to ensure that the PPE will actually function more effectively for a specific user/worker (see Y [0004]).

Regarding claim 19, Chen in view of Y teaches all the limitations of claim 1.  Y further teaches: 
wherein the configuration settings include personal health or safety configuration settings (Y Figs. 1-10; [0025], a kiosk might use the worker's personal information (e.g. the personal information associated previously with the personal protective device) to custom configure the personal protection equipment device, so that the device may better suit the needs of the specific worker; [0030], examples of worker-specific personal information (depending for example, on the category of PPE at issue) might include a personal sound exposure limit (for example, based on hearing tests and or exposure history), personalized default volume setting; one or more of these sorts of personal information might also be used to configure the PPE to be worker-specific (e.g. specifically configured for the worker based on the worker's personal information); in this way, the worker's personal information can be used to custom configure the PPE; [0031], the kiosk 102 might locate the appropriate file and use the personal information of the worker to configure the PPE device 104) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the configuration settings include personal health or safety configuration settings as suggested in Y into Chen.  Doing so would be desirable because current PPE devices do not take into account the fact that different workers may have different characteristics (such as previous hearing loss and/or previous exposure to potential dangerous levels of noise), which may result in different workers actually having different personal noise exposure limit levels (or other safety/protective needs.  The disclosed embodiments may improve personal protective equipment, helping to ensure that the PPE will actually function more effectively for a specific user/worker (see Y [0004]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Y in further view of Fletcher et al. (US 20160232758 A1, published 08/11/2016), hereinafter Fletcher.

Regarding claim 2, Chen in view of Y teaches all the limitations of claim 1, further comprising: 
wherein the article of PPE is in proximity to the communication hub when the proximity of the signal from the active wireless communication device of the article of PPE exceeds a threshold (Chen Figs. 1-3; [0023], as the individual 30 passes through the entrance 34, the pieces of equipment 12 having the smart tags 14 incorporated therewith come within range of the scanner 16; signal 18 causes the smart tags 14 to generate and transmit an electromagnetic pulse containing the coded equipment identifying information signal 20; the coded signal 20 is received by the receiver antennae 22 and decoded; [0037], the smart tags 14 may be active devices including active transceiving circuitry that has the capability to selectively respond to coded request signals transmitted by a scanner 16, the capability to receive and store additional information beyond the information contained in its fixed code, and an internal power supply, such as a micro-battery, thin film battery, or the like; see [0039], settings/information stored on the smart tag)
However, Chen in view of Y fails to expressly disclose when a received signal strength indicator (RSSI) of the signal from the active wireless communication device of the article of PPE exceeds a threshold.  In the same field of endeavor, Fletcher teaches:
when a received signal strength indicator (RSSI) of the signal from the active wireless communication device of the article of PPE exceeds a threshold (Fletcher Figs. 1-5; [0005], determine that a signal strength for the wireless signal is not below a threshold value (when a signal strength exceeds a threshold); [0022], the computing device of the person may perform operation 118 to monitor the wireless signal between the computing device and the set of sensing devices; this may be done to determine whether a signal strength for the wireless signal is below a threshold value (operation 118; determining whether a signal strength is above or below a threshold); [0044], a computing device 414 may monitor a wireless signal between the computing device 414 and a set of sensing devices and determine whether a signal strength for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated when a received signal strength indicator (RSSI) of the signal from the active wireless communication device of the article of PPE exceeds a threshold as suggested in Fletcher into Chen in view of Y.  Doing so would be desirable because a job duty may require a worker to wear a very large quantity of safety equipment and consequently it may be difficult for a worker to memorize all of the equipment that is required for the task. Other times, a worker may simply forget to put equipment back on after taking an extended break (see Fletcher [0015]).  The invention provides a system for verifying a set of safety equipment criteria (see Fletcher [0003]) and provide the system an accurate mechanism to infer that a computing device is at a relatively far distance from the one or more articles of the set of safety equipment (see Fletcher [0044]).

Regarding claim 3, Chen in view of Y teaches all the limitations of claim 1 further, comprising: 
wherein the communication hub further detects the presence of a user by detecting that a signal transmitted by a user device exceeds a threshold (Chen Figs. 1-3; [0038], individual smart tags assigned or otherwise associated with each individual 30; these personnel smart tags contain information identifying the respective individuals 30; thus, when an individual 30 comes within range of the scanner 16, the individual's smart tag 30 is activated and that particular individual is identified; scanner 16 may include or be in communication with a computer having an electronically stored profile that is particular for each individual 30; [0037], 
However, Chen in view of Y fails to expressly disclose a signal transmitted by a user device exceeds a received signal strength indicator (RSSI) threshold.  In the same field of endeavor, Fletcher teaches:
a signal transmitted by a user device exceeds a received signal strength indicator (RSSI) threshold (Fletcher Figs. 1-5; [0005], determine that a signal strength for the wireless signal is not below a threshold value (when a signal strength exceeds a threshold); [0022], the computing device of the person may perform operation 118 to monitor the wireless signal between the computing device and the set of sensing devices; this may be done to determine whether a signal strength for the wireless signal is below a threshold value (operation 118; determining whether a signal strength is above or below a threshold); [0044], a computing device 414 may monitor a wireless signal between the computing device 414 and a set of sensing devices and determine whether a signal strength for the wireless signal is below a threshold value; the threshold value may be any value below -70, -80, or -90 decibels (db) in a received signal strength (RSSI) range; see [0016], sensing devices (e.g., a hardhat, boots, and gloves may be the set of safety equipment and a sensor on the hardhat, boots, and gloves may be the set of sensing devices; [0025], the sensing devices may be active wireless communication devices) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a signal transmitted by a user device exceeds a received signal strength indicator (RSSI) threshold as suggested in Fletcher into Chen in view of Y.  Doing so would be desirable because a job duty may require a worker to wear a very large quantity of safety equipment and consequently it may be difficult for a worker to memorize all of the equipment that is required for the task. Other times, a worker may simply forget to put .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Y in further view of Jenkins (US 20160193084 A1, published 07/07/2016).

Regarding claim 20, Chen in view of Y teaches all the limitations of claim 1.  However, Chen in view of Y fails to expressly disclose wherein the article of PPE is a hearing protection device and the adjusted configuration settings include volume settings for one or more frequency ranges filtered by the hearing protection device.  In the same field of endeavor, Jenkins teaches:
wherein the article of PPE is a hearing protection device and the adjusted configuration settings include volume settings for one or more frequency ranges filtered by the hearing protection device (Jenkins Figs. 1-3; [0005], determining to filter the detected sounds when the frequency is within a preset range for an undesired background sound; [0008], the circuitry may be further operable to block pass-through of sounds from the microphone to the speaker when the decibel level is higher than the hearing protection threshold; the circuitry may be further operable to reduce the decibel level of sounds to the present desired decibel level; the preset desired level may be customizable by a user; the undesired background sounds may comprise a frequency between approximately 0 and 5000 Hertz; [0009], a hearing protection headset comprising circuitry operable to: determine the decibel level and frequency of sounds received from the microphone; allow pass-through of sounds to the speaker when the decibel level is lower than a hearing protection threshold; amplify sounds to the speaker up to a preset desired decibel level; and filter out undesired background sounds at a preset frequency range; [0031], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the article of PPE is a hearing protection device and the adjusted configuration settings include volume settings for one or more frequency ranges filtered by the hearing protection device as suggested in Jenkins into Chen in view of Y.  Doing so would be desirable because some safety equipment hearing protection devices, such as passive noise reduction earcups (or earmuffs), also have speakers included therein (for example, for communication and/or entertainment functions). However, it makes no sense to protect a user from external noise which might cause hearing damage or loss, while simultaneously allowing the speakers to broadcast at such a high sound level that they may cause damage to the user's hearing. Thus, there may be a need to limit speaker output to safe levels. Additionally, sounds transmitted to the speakers may be amplified when they are lower than a desired decibel level (see Jenkins [0004]).  Additionally, user safety and comfort would be improved by allowing the user to customize the safe volume levels to their needs.

Allowable Subject Matter
Claim 7 is rejected on the ground of nonstatutory double patenting and under 35 U.S.C. 112(b) as being indefinite, but would be allowable if the rejections were overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.